UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1868



BEREK GLUCKSBERG; ELSA GLUCKSBERG,

                                             Plaintiffs - Appellees,


R. R. FREDEKING, II, as Co-Administrator,
d.b.n. of the Estate of Lincoln M. Polan; KIM
WOLFE, Sheriff, as Co-Administrator, d.b.n. of
the Estate of Lincoln M. Polan,


          versus


WILLIAM J.M. POLAN, Co-Executor of the Estate
of Lincoln M. Polan, deceased,

                                              Defendant - Appellant,

          and

CHARLES E. POLAN, Co-Executor of the Estate of
Lincoln M. Polan, deceased; LINCOLN M. POLAN,

                                                          Defendants,

          versus

GEORGE M. SCOTT, Special Master;     SCOTT   W.
ANDREWS; OFFUT, FISHER & NORD,

                                                  Parties in Interest.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-99-129-3)
Submitted:   June 30, 2004              Decided:   August 26, 2004


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William V. DePaulo, WILLIAM V. DEPAULO, L.C., Hurricane, West
Virginia, for Appellant. Ronald S. Rossi, MARTIN & SEIBERT, L.C.,
Martinsburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           William J.M. Polan appeals from the district court’s

order imposing sanctions against him in the amount of $10,000 plus

one-third of certain costs.         The sanction resulted from Polan’s

failure to properly notify the court, during a proceeding in which

he and his father were the defendants, that his father had died and

that he was not a co-executor of his father’s estate, as the

plaintiffs believed.     As a result of these failures, a judgment

previously entered in favor of the plaintiffs in the amount of

$208,637.50 had to be vacated.

           We   find   that   the   district      court    acted   within   its

discretion in imposing sanctions against Polan.              See Chambers v.

NASCO, Inc., 501 U.S. 32 (1991).        Accordingly, we affirm for the

reasons stated by the district court. See Glucksberg v. Polan, No.

CA-99-129-3 (S.D.W. Va. June 12, 2003). We deny Polan’s motion for

oral   argument   because     the   facts   and    legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                     AFFIRMED




                                    - 3 -